Exhibit 10.1

 

FIRST AMENDMENT FORBEARANCE AGREEMENT

 

THIS FIRST AMENDMENT TO THE FORBEARANCE AGREEMENT (this “Amendment”), dated as
of December 23, 2005, is entered into among CURATIVE HEALTH SERVICES, INC., a
Minnesota corporation formerly known as Curative Holding Co. (“Holdings”),
EBIOCARE.COM, INC., a Delaware corporation (“eBioCare”), HEMOPHILIA ACCESS,
INC., a Tennessee corporation (“Hemophilia Access”), APEX THERAPEUTIC CARE,
INC., a California corporation (“Apex”), CHS SERVICES, INC., a Delaware
corporation (“CHS”), CURATIVE HEALTH SERVICES OF NEW YORK, INC., a New York
corporation (“CHSNY”), OPTIMAL CARE PLUS, INC., a Delaware corporation (“Optimal
Care”),  INFINITY INFUSION, LLC, a Delaware limited liability company
(“Infinity”), INFINITY INFUSION II, LLC, a Delaware limited liability company
(“Infinity II”), INFINITY INFUSION CARE, LTD., a Texas limited partnership
(“Infinity Infusion”), MEDCARE, INC., a Delaware corporation (“Medcare”),
CURATIVE PHARMACY SERVICES, INC., a Delaware corporation (“CPS”), CURATIVE
HEALTH SERVICES CO., a Minnesota corporation formerly known as Curative Health
Services, Inc. (“CHSC”), CRITICAL CARE SYSTEMS, INC., a Delaware corporation
(“CCS”) (Holdings, eBioCare, Hemophilia Access, Apex, CHS, CHSNY, Optimal Care,
Infinity, Infinity II, Infinity Infusion, Medcare, CPS, CHSC and CCS are
sometimes collectively referred to herein as the “Borrowers”nd individually as a
“Borrower”), CURATIVE HEALTH SERVICES III CO. (“Guarantor”) Minnesota
corporation, and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(“GE Capital”), as Agent and Lender.

 

RECITALS:

 


A. PURSUANT TO THAT CERTAIN FORBEARANCE AGREEMENT DATED DECEMBER 1, 2005 BY AND
BETWEEN BORROWERS AND GE CAPITAL (THE “FORBEARANCE AGREEMENT”), GE CAPITAL
AGREED TO FORBEAR ON CERTAIN OF ITS RIGHTS AND OBLIGATIONS UNDER AN AMENDED AND
RESTATED CREDIT AGREEMENT, DATED APRIL 23, 2004, AS AMENDED BY (I) THAT CERTAIN
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND COLLATERAL
DOCUMENTS DATED AS OF MAY 3, 2004, (II) THAT CERTAIN SECOND AMENDMENT TO AMENDED
AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE 30, 2004, (III) THAT CERTAIN
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF OCTOBER 20,
2004 AND (IV) THAT CERTAIN FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF DECEMBER 31, 2004 (AS SO AMENDED, THE “CREDIT AGREEMENT”);


 


B. THE PARTIES HERETO HAVE AGREED TO AMEND CERTAIN TERMS OF THE FORBEARANCE
AGREEMENT UPON THE TERMS AND CONDITIONS AND OTHER REQUIREMENTS SET FORTH HEREIN.


 


NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING, THE TERMS AND CONDITIONS SET
FORTH IN THIS AMENDMENT, AND OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT
AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, GE CAPITAL, THE BORROWERS AND
GUARANTOR AGREE AS FOLLOWS:


 


1.  DEFINITIONS:  UNLESS OTHERWISE DEFINED HEREIN, ALL CAPITALIZED TERMS HEREIN
SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE FORBEARANCE AGREEMENT.

 

1

--------------------------------------------------------------------------------


 


2.  CONFIRMATION OF REPRESENTATION AND WARRANTIES:  THE BORROWERS AND GUARANTOR
HEREBY CONFIRM THAT ALL OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE
FORBEARANCE AGREEMENT ARE TRUE AND CORRECT WITH RESPECT TO SUCH BORROWER.


 


3.  ENFORCEABILITY: THIS AMENDMENT CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF THE BORROWERS AND GUARANTOR, AND IS ENFORCEABLE AGAINST BORROWERS
AND GUARANTOR ACCORDING TO ITS TERMS.


 


4.  EFFECTIVE DATE: THIS AMENDMENT SHALL BE EFFECTIVE UPON (A) EXECUTION AND
DELIVERY TO GE CAPITAL OF THIS AMENDMENT BY BORROWERS AND GUARANTOR, AND
(B) REVIEW AND APPROVAL BY GE CAPITAL OF AN UPDATED BORROWING BASE CERTIFICATE
(IN THE FORM AS APPROVED BY GE CAPITAL IN ITS SOLE DISCRETION), AND (C) PAYMENT
OF THE EXTENSION FEE (HEREAFTER DEFINED).


 


5.  COSTS: BORROWERS SHALL BE RESPONSIBLE FOR THE PAYMENT ON DEMAND ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF GE CAPITAL HERETOFORE OR
HEREAFTER INCURRED, WHICH ARE RELATED TO OR IN CONNECTION WITH THIS AMENDMENT
AND ANY DOCUMENTS, AGREEMENTS OR INSTRUMENTS EXECUTED IN CONNECTION HEREWITH OR
THEREWITH INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND EXPENSES OF THE
CONSULTANTS, ATTORNEYS OR OTHER PROFESSIONALS RETAINED BY GE CAPITAL (THE
“DOCUMENTATION FEES”).  IN ADDITION, THE BORROWERS SHALL PAY TO GE CAPITAL AN
EXTENSION FEE IN AN AMOUNT EQUAL TO $75,000 (THE “EXTENSION FEE”).  NOTHING IN
THIS AGREEMENT SHALL BE INTENDED OR CONSTRUED TO HOLD THE AGENT OR THE LENDERS
LIABLE OR RESPONSIBLE FOR ANY EXPENSE, LIABILITY OR OBLIGATION OF ANY KIND OR
NATURE WHATSOEVER INCURRED BY THE BORROWERS OR ANY GUARANTOR (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND EXPENSES, OTHER PROFESSIONALS’ FEES AND
EXPENSES, ANY CRISIS MANAGER’S FEES AND EXPENSES, WAGES, SALARIES, PAYROLL
TAXES, WITHHOLDINGS, BENEFITS OR OTHER AMOUNTS PAYABLE BY OR ON BEHALF OF THE
BORROWERS OR ANY GUARANTOR).  ADDITIONALLY, GE CAPITAL MAY RESERVE FROM THE
AMOUNTS OTHERWISE AVAILABLE TO THE BORROWERS AS A REVOLVING CREDIT ADVANCE SUCH
AMOUNTS NECESSARY TO PAY THE DOCUMENTATION FEES AND EXTENSION FEE.


 


6.  AMENDMENTS TO THE FORBEARANCE AGREEMENT: EFFECTIVE AS OF THE DATE OF THIS
AMENDMENT, THE FOLLOWING PROVISIONS OF THE FORBEARANCE AGREEMENT ARE AMENDED:


 


(A)           THE DATE APRIL 28, 2006 IN SECTION 1(B) OF THE FORBEARANCE
AGREEMENT IS EXTENDED TO JUNE 10, 2006;


 


(B)           GE CAPITAL ACKNOWLEDGES THAT THE BORROWERS HAVE COMPLIED WITH
THEIR OBLIGATIONS UNDER SECTION 7(C)(I), (II) AND (III) OF THE FORBEARANCE
AGREEMENT;


 


(C)           SECTIONS 7(C) (IV-VI) ARE DELETED AND REPLACED WITH THE FOLLOWING.


 

(IV)  DISTRIBUTE SOLICITATIONS TO THE PLAN AND DISCLOSURE STATEMENT ON OR BEFORE
JANUARY 31, 2006;
(V) FILE CHAPTER 11 ON OR BEFORE MARCH 15, 2006; AND

(VI) CONFIRM A CHAPTER 11 CASE ON OR BEFORE JUNE 1, 2006.

 

2

--------------------------------------------------------------------------------


 


7.  REFERENCE TO THE EFFECT ON THE FORBEARANCE AGREEMENT:


 


(A) UPON THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN THE FORBEARANCE
AGREEMENT TO “THIS AGREEMENT,” “ HEREUNDER, “ “HEREOF,” “HEREIN” OR WORDS OF
SIMILAR IMPORT SHALL MEAN AND BE A REFERENCE TO THE FORBEARANCE AGREEMENT AS
AMENDED BY THIS AMENDMENT.


 


(B). EXCEPT AS SPECIFICALLY AMENDED ABOVE, THE FORBEARANCE AGREEMENT, AND ALL
OTHER DOCUMENTS RELATED TO THE CREDIT AGREEMENT, SHALL REMAIN IN FULL FORCE AND
EFFECT, AND ARE HEREBY RATIFIED AND CONFIRMED.


 


(C)  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL NOT,
EXCEPT AS EXPRESSLY PROVIDED IN THIS AMENDMENT, OPERATE AS A WAIVER OF ANY
RIGHT, POWER OR REMEDY OF GE CAPITAL, NOR CONSTITUTE A WAIVER OF ANY PROVISION
OF THE FORBEARANCE AGREEMENT, OR ANY OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS
EXECUTED OR DELIVERED IN CONNECTION WITH THE CREDIT AGREEMENT AND/OR THE
FORBEARANCE AGREEMENT.  GE CAPITAL RESERVES ALL OF ITS RIGHTS UNDER THE CREDIT
AGREEMENT AND THE FORBEARANCE AGREEMENT.


 


8.  GOVERNING LAW:    THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


9.  HEADINGS: SECTION HEADINGS IN THIS AMENDMENT ARE INCLUDED FOR CONVENIENCE
PURPOSES ONLY AND SHALL NOT CONSTITUTE A PART OF THIS AMENDMENT FOR ANY OTHER
PURPOSE.


 


10.  COUNTERPARTS: THIS AMENDMENT MAY BE EXECUTED IN COUNTERPARTS, AND BOTH
COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ON AND THE SAME
INSTRUMENT. THIS AMENDMENT MAY BE EXECUTED BY FACSIMILE.


 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS AMENDMENT TO BE
ACKNOWLEDGED, EXECUTED AND DELIVERED BY THEIR DULY AUTHORIZED OFFICERS AS OF THE
DATE FIRST ABOVE WRITTEN.


 


 

 

LENDER AND AGENT:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title: Its Duly Authorized Signatory

 

 

[BORROWERS’ SIGNATURES CONTINUE ON NEXT PAGE]

 

3

--------------------------------------------------------------------------------


 

 

BORROWERS:

 

 

 

 

CURATIVE HEALTH SERVICES, INC.,
a Minnesota corporation formerly known as
Curative Holding Co.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

EBIOCARE.COM, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

HEMOPHILIA ACCESS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

APEX THERAPEUTIC CARE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

CHS SERVICES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

CURATIVE HEALTH SERVICES OF NEW
YORK, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

OPTIMAL CARE PLUS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

INFINITY INFUSION, LLC

 

 

 

 

 

By: Curative Health Services Co., its Sole
Member

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

INFINITY INFUSION II, LLC

 

 

 

 

 

By: Curative Health Services Co., its Sole
Member

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

INFINITY INFUSION CARE, LTD.

 

 

 

 

 

By: Infinity Infusion II, LLC, its Sole General
Partner

 

 

 

 

By: Curative Health Services Co., the Sole
Member of Infinity Infusion II, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

MEDCARE, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

CURATIVE PHARMACY SERVICES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

CURATIVE HEALTH SERVICES CO.,
a Minnesota corporation formerly known as
Curative Health Services, Inc.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

CRITICAL CARE SYSTEMS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

CURATIVE HEALTH SERVICES III CO.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------